Citation Nr: 1417672	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-31 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served in the Army from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO. 

In April 2013, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

During the April 2013 Board hearing, the Veteran's representative asserted that he was from Tennessee Department of Veterans Affairs.  A review of the record reflects, however, that the August 2010 and June 2012 Forms 21-22 are both for The American Legion.  Review of the VSO Accreditation files reflects that the Veteran's representative is active with both organizations.  As the most recent Form 21-22 is in favor of The American Legion, the Board recognizes this as the current representative.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the April 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

After the March 2013 Supplemental Statement of the Case the Veteran submitted additional evidence in April 2013 and did not waive the Agency of Original Jurisdiction (AOJ) consideration.  In this case, the Board is remanding the issue and accordingly, upon remand, the AOJ will have the opportunity to consider this evidence.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a heart disorder, a lung disorder and a psychiatric disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the entire record, the Board finds that further development is required in connection with the claim of service connection for sleep apnea. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In a claim of service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's disability or disease may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 

In this case, the record contains lay statements from the Veteran that he has had symptoms related to sleep apnea since service.  Also, the Veteran submitted VA medical records that show he has been diagnosed with sleep apnea.  These medical records in conjunction with the Veteran's lay statements suggest that his sleep apnea may be associated with an in-service event.  He reports being exposed to loud noises on an artillery base during service.  He stated that the base was very active 24 hours, 7 days a week with people shooting guns.  He asserts that this caused him to be unable to sleep more than 3 hours at a time.  He indicates that he is still unable to sleep more than 3 hours at a time.

There has been no VA examination to determine the nature and likely etiology of the claimed sleep apnea.  Thus, the Board finds that an examination is needed.     

Additionally, during the hearing, the Veteran stated that he still receives treatment from the VA medical center.  Accordingly, VA must contact the Veteran to be sure that copies of any outstanding treatment records regarding sleep apnea are included in the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran in order to have him identify all treatment received for his sleep apnea, specifically from the VA.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.  Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file. 

Updated records from VA facilities since February 2011 should be obtained.  

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current sleep apnea is due to an event or incident of the Veteran's period of active service. 

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  The RO/AMC shall then take any additional development action that it deems proper with respect to the claims.  When the development requested has been completed, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
	H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



